     Case 3:20-cv-00645-MMD-CLB Document 6 Filed 03/10/21 Page 1 of 1


1

2

3                                UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     DEANGELO LAMONT MITCHELL,                          Case No. 3:20-cv-00645-MMD-CLB

7                                    Plaintiff,                       ORDER
             v.
8
      RUSTY DONNELLY, et al.,
9
                                  Defendants.
10
11   I.     DISCUSSION

12          Plaintiff Deangelo Lamont Mitchell initiated this action with an application to

13   proceed in forma pauperis and a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos.

14   1, 1-1.) Plaintiff has now filed a declaration stating that he wishes to dismiss this case

15   without prejudice so that he can exhaust his administrative remedies. (ECF No. 4.) Under

16   Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court

17   order by filing “a notice of dismissal before the opposing party serves either an answer or

18   a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). As no responsive pleading

19   has been filed in this case, the Court accepts Plaintiff’s notice of dismissal.

20   II.    CONCLUSION

21          For the foregoing reasons, it is ordered that this action is dismissed in its entirety

22   without prejudice.

23          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

24   No. 1) is denied as moot.

25          It is further ordered that the Clerk of the Court will enter judgment accordingly.

26          DATED THIS 10th Day of March 2021.
27
28                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
